 

Case 1:18-cr-00321-JKB Document 88 Filed 01/13/21 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

UNITED STATES OF AMERICA *
v. (4 CRIM. NO. JKB-18-321
REINALDO ZAYAS MERCADO, *
Defendant. *
* * Xe * * * * * i * *
MEMORANDUM AND ORDER

 

Pending before the Court is Defendant Reinaldo Zayas Mercado’s Emergency Motion to
Reconsider Denial of Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A).
(Mot. Reconsideration, ECF No. 85.) No hearing is necessary. See Local Rules 105.6, 207 (D.
Md. 2018). For the reasons set forth below, the Motion will be DENIED.

The relevant background and legal standard is set forth in the Court’s prior Memorandum
and Order. (See Memorandum and Order at 1-3, ECF No. 81.) In short, 18 U.S.C. § 3582(c)(1)(A)
authorizes the Coutt to modify a convicted defendant’s sentence when “extraordinary and
compelling reasons warrant such a reduction” and the court has “consider[ed] the factors set forth
in section 3553(a) to the extent that they are applicable.” /d.

The Court denied Defendant’s prior request for compassionate release on the grounds that
he had not established “extraordinary and compelling reasons” for release. (Memorandum and
Order at 3-4.) The Court noted that Defendant had demonstrated that, in spite of his relatively
young age, he suffered from medical conditions (obesity, cardiomyopathy, sleep apnea, deep vein
thrombosis, a history of hypertension, and gout) that enhanced his risk of suffering from severe

illness should he contract COVID-19. (/d.) However, the Court found that the lack of COVID-

 
Case 1:18-cr-00321-JKB Document 88 Filed 01/13/21 Page 2 of 3

19 cases among the inmates at FC] Cumberland and the fact that Defendant had served a mere
16.5 months of his 60-month sentence weighed against finding “extraordinary and compelling
reasons.” (/d.)

The changed situation at FCI Cumberland causes the Court to reconsider this
determination. The BOP reports that there are currently 30 inmates with active COVID-19 cases
at FCI Cumberland, and that 248 inmates have been infected and recovered. The combination of
Defendant’s aforementioned medical conditions and this outbreak collectively meets the
“extraordinary and compelling reasons” threshold.

Nevertheless, the Court will deny Defendant’s request for release because immediate
release would be inconsistent with 18 U.S.C. § 3553(a). Section 3553(a) states that courts shall
consider a variety of factors when imposing a sentence, including: “(1) [Defendant’s] personal
history and characteristics; (2) his sentence relative to the nature and seriousness of his offense;
(3) the need for a sentence to provide just punishment, promote respect for the law, reflect the
seriousness of the offense, deter crime, and protect the public; (4) the need for rehabilitative
services; (5) the applicable guideline sentence; and (6) the need to avoid unwarranted sentencing
disparities among similarly-situated defendants.” United States v. Bryant, Crim. No. CCB-95-
202-3, 2020 WL 2085471, at *4 (D. Md. Apr. 30, 2020), These factors do not permit Defendant’s
release at this time.

Defendant pled guilty to conspiracy to distribute and possess with intent to distribute 500
grams or more of a mixture or substance containing cocaine.in violation of 21 U.S.C. § 846. (See
Plea Agreement, ECF No. 46.) Though the record does not reveal the use of guns or violence,
there were aggravating factors, including the sophistication of the operation and Defendant’s

attempt to flee. The parties acknowledged that Defendant was subject to a five-year mandatory
Case 1:18-cr-00321-JKB Document 88 Filed 01/13/21 Page 3 of 3

minimum (See Plea Agreement at 2), and given all the relevant factors, the Court found that this
mandatory minimum represented the appropriate sentence. Intervening events have not changed
the Court’s view.

Were Defendant nearing the end of his 60 months, the Court would consider a modest
reduction. But Defendant has served less than 2 years. To release him after such a short duration
in light of the conditions discussed above would not accord with the seriousness of his offense or
the need to punish and deter the misconduct at issue. The Court again acknowledges the very real
danger posed by the COVID-19 pandemic and Defendant’s legitimate concerns about his situation.

Nonetheless, his Motion (ECF No. 85) is DENIED.

DATED this Bn day of January, 2021.

BY THE COURT:

Cami. A, (Dr cbr

James K. Bredar
Chief Judge

 
